ELLIS, Judge.
This is a suit for personal injuries suffered by Frankie Brumfield Sumrall, and for special damages incurred by her husband, Nolan Sumrall, as a result of an in-tersectional collision between an automobile operated by Mrs. Sumrall and a tractor-trailer rig owned by C. H. Devaney and operated by Ruben Casa. Plaintiffs are Mr. and Mrs. Sumrall, and defendants are Mr. Casas, Mr. Devaney, and Texas Farm Bureau Insurance Company, their insurer. After trial on the merits, judgment was rendered in favor of defendants, dismissing the suit, and plaintiffs have appealed.
The accident happened at the intersection of Lee Road and Collins Boulevard, within the city limits of Covington, Louisiana, which intersection is controlled by a semaphore signal. Mrs. Sumrall was inbound on Lee Road, and brought her vehicle to a stop at the intersection in obedience to a red light. She testified that she looked to her left and saw Mr. Casas when he was about 400 feet away and again about 300 feet away, and did not thereafter see the truck until it hit her. She apparently kept her eye on the signal light, and, as soon as it turned green for her, drove into the intersection. The collision took place in the center of the intersection.
Mr. Casas was northbound on Collins Boulevard, approaching the intersection from Mrs. Sumrall’s left. When he first observed the signal light, it was green for traffic on Collins Boulevard, but turned amber when he was about 300 or 400 feet from the intersection, traveling at a speed of about 45 miles per hour. He immediately applied his brakes and began to sound his horn, but was unable to stop before entering the intersection and hitting Mrs. Sumrall’s vehicle. The rig left 300 feet of skid marks leading up to the point of the collision. By the time he arrived at the intersection, the light facing him had turned red.
The defense is that Mrs. Sumrall was contributorily negligent in driving into the intersection without looking to see if it was safe to do so, even though she had the green light. We agree with this contention.
*476In the case of Cavalier v. State Farm Insurance Company, 224 So.2d 22 (La.App. 1 Cir. 1969), we reviewed the jurisprudence and found that a motorist who has stopped for a red light cannot immediately start forward when the light turns to green without first ascertaining that there are no vehicles in the intersection, or in such proximity thereto as to be unable to stop before entering the intersection. By her own testimony, Mrs. Sumrall failed in her duty to do so, and was guilty of contributory negligence, which bars her from recovery.
The judgment appealed from is therefore affirmed, at plaintiffs’ cost.
Affirmed.